Exhibit 99.1 TSX: ELD NYSE: EGO June 26, 2014 Q2 2014 Financial and Operating Results Release Date and Conference Call VANCOUVER, CANADA – Eldorado Gold Corporation will release its Second Quarter 2014 Financial and Operating Results after the market closes on Thursday July 31, 2014.Paul Wright, Chief Executive Officer of the Company, will host a conference call on Friday August 1, 2014 at 8:30 AM PT (11:30 AM ET).The call will be webcast and can be accessed at Eldorado Gold’s website: www.eldoradogold.com Conference Call Details Replay (available until August 8, 2014) Date:
